Citation Nr: 1433186	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure and service-connected type II diabetes mellitus.

2.  Entitlement to a compensable evaluation for hypertension.

3.  Entitlement to an effective date prior to February 1, 2013 for the award of service connection for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Robert W. Gillikan II, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified in support of these claims during a videoconference hearing held before the Board in September 2011.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  Inasmuch as the law requires that such a judge participate in any decision made on appeal, the Board offered the Veteran an opportunity to testify before another Veterans Law Judge.  In a statement signed in February 2012, however, the Veteran indicated that he did not wish to do so. 

In April 2012, the Board remanded the claims for service connection for peripheral neuropathy and for a compensable rating for hypertension, along with a separate claim for service connection for PTSD, to the AOJ for further development.  In an October 2013 rating decision, the AOJ granted service connection for PTSD, assigning a 50 percent rating effective February 1, 2013.  Consequently, the general issue of whether service connection is warranted for this disability is no longer on appeal.  

The issue of entitlement to an effective date prior to February 1, 2013 for the award of service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy is reasonably shown to be caused, at least in part, by the medication he takes for his service-connected hypertension.  

2.  Although the Veteran's hypertension has required medication for control, it has not been manifested by diastolic blood pressure readings predominantly 100 millimeters (mm) or more or systolic readings predominantly 160 mm or more.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peripheral neuropathy as secondary to the Veteran's hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, Diagnostic Code (Code) 7101 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable disposition of the claim for service connection for peripheral neuropathy, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Regarding the claim for increase for hypertension, in an October 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  No further notice is required.  

Regarding the hearing on appeal, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Judge or AVLJ who chairs a hearing fully explain the issues, and suggest the submission of evidence that may have been overlooked.  The Board concludes that the hearing was held in compliance with the provisions of Bryant as all issues on appeal were fully explained and the submission of evidence that may have been overlooked was suggested.  Additionally, there is no indication that there is any further outstanding evidence pertinent to the Veteran's claim for increase for hypertension.  Consequently, he was not prejudiced by any deficiencies in the hearing notice. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of private treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the September 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further AOJ action, prior to appellate consideration of any of these claims, is required.  

II.  Analysis

A.  Service connection for peripheral neuropathy

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's primary contention has been that he has peripheral neuropathy secondary to his diabetes.  The Veteran has not been diagnosed with diabetic peripheral neuropathy during prior VA examinations.  Instead, at the most recent January 2013 VA examination, he was diagnosed with idiopathic peripheral neuropathy (i.e.peripheral neuropathy of an unknown origin) of the upper and lower extremities.   However, the VA examiner added that a documented side effect of the medication the Veteran was taking for hypertension (i.e. Caduet) is peripheral neuropathy.  In so doing, he did appear to attribute the peripheral neuropathy to this specific cause, which is service-related.  Also, there is no medical evidence of record to the contrary (i.e. an opinion tending to indicate that the current peripheral neuropathy is not caused or aggravated by the medication the Veteran takes for his service-connected hypertension).  Consequently, as the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy is caused by the medication he takes for his service-connected hypertension, reasonable doubt may be resolved in the Veteran's favor.  38 C.F.R. § 3.102.  Accordingly, service connection for peripheral neuropathy as secondary to service-connected hypertension is warranted.  

B. Compensable rating for hypertension

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hypertension has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

38 C.F.R. § 4.104, Diagnostic Code 7101 provides that hypertensive vascular disease is defined either as hypertension or as isolated systolic hypertension.  Hypertension is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  Hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be evaluated as part of the condition causing hypertension rather than by a separate evaluation (as hypertension).

Under Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  The minimum compensable rating of 10 percent disabling is available where diastolic pressure is predominantly 100 or more, or where systolic pressure is predominately 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control of hypertension.  A 20 percent disability rating is available under this Diagnostic Code where diastolic pressure is predominantly 110 or more, or where systolic pressure is predominantly 200 or more. A 40 percent rating is available under this Diagnostic Code where diastolic pressure is predominantly 120 or more.  Finally, the maximum rating of 60 percent disabling is available under this Diagnostic Code where diastolic pressure is predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

The evidence does not show that diastolic pressure has been predominantly 100 or more or that systolic pressure has been predominantly 160 or more.  To the contrary, during the appeal period diastolic pressure has not been higher than 90 and systolic pressure has not been higher than 142.  Also, while the evidence does show that the Veteran continuously takes medication for his hypertension, it does not show that he has a history of diastolic pressure predominantly 100 or more.  Pursuant to the April 2012 remand, the AOJ asked the Veteran to appropriately identify any providers who would have treated him for cardiovascular pathology during the time period prior to him beginning medication for hypertension but the Veteran did not identify any further records for VA to obtain from this time frame.  Also, the existing records show only that his blood pressure was 136/90 in May 2000 and 130/84, with both findings taken with the Veteran not on medication.  Then, in March 2002, the Veteran's blood pressure was found to be 156/90 and he was prescribed medication.  Thus, the existing historical evidence does not show a history of diastolic pressure predominantly 100 or more.  Accordingly, a compensable schedular rating for hypertension is not warranted at any time during the appeal period.  

The Board has also considered whether an extraschedular rating is warranted.  However, the disability is not shown to cause any impairment not already contemplated by the schedular criteria and indeed, is not shown to result in any functional limitations.  (Notably, the medication the Veteran takes for hypertension has been shown to result in peripheral neuropathy but as this separate disability is now service-connected it will be subject to assignment of a separate rating).  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).     


ORDER

Service connection for peripheral neuropathy as secondary to service-connected hypertension is granted.   

 A compensable evaluation for hypertension is denied. 


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  In an October 2013 rating decision, the RO granted the Veteran's claim for service connection for PTSD and assigned a 50 percent rating effective February 1, 2013.  Then in a June 2014 communication, the Veteran's representative submitted a letter brief disagreeing with the effective date assigned for the award of service connection of PTSD by the October 2013 rating decision.   This letter brief constitutes a notice of disagreement (NOD) with the October 2013 decision.  Subsequent to this very recent NOD, it does not appear that a subsequent statement of the case has been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue is pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following:

The AOJ should issue a statement of the case to the Veteran addressing the matter of the entitlement to an effective date prior to February 1, 2013 for the award of service connection for PTSD, and including citation to all relevant law and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


